EXHIBIT 10.44

SEPARATION AGREEMENT

This Separation Agreement (“Agreement”) is made and entered as of February 8,
2012, by and among Advocat Inc., a Delaware corporation (the “Company”), and
William David Houghton (hereinafter “Employee”).

WITNESSETH:

WHEREAS, Employee has been employed by Company as Chief Information Officer; and

WHEREAS, Company and Employee have agreed to mutually terminate their employment
relationship;

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties agree to the following terms and conditions governing
the termination of Employee’s employment from Company:

1. Last Day of Employment and Termination of Employment Agreement. Employee’s
last day of employment with Company shall be February 3, 2012 (“Date of
Termination”). Employee and the Company acknowledge and agree that both parties
are subject to a certain Employment Agreement dated June 28, 2010, as amended
March 9, 2011 (the “Employment Agreement”) and that in consideration of the
payments and other consideration set forth herein, the Employment Agreement
shall terminate effective as of the date set forth above and, as of the
effective date, the Employment Agreement shall be void and have no further
effect, except that the provisions of Section IX and X shall survive the
termination and shall be enforceable as written. The provisions of paragraphs 2
through 8 of this Agreement shall supercede and replace the provisions of
Sections VIII and XI of the Employment Agreement in their entirety. The mutual
termination of Employee’s employment with the Company is a “Without Cause
Termination” as that term is defined in the Employment Agreement.

2. Severance Payment. All earned but unpaid Base Salary and Incentive
Compensation Awards and accrued, but unused, vacation time shall be paid on the
Date of Termination. The Parties agree that the earned but unpaid Incentive
Compensation Award for 2011 is $72,900.00 (less normal withholdings). In
addition, the Company agrees to pay to Employee a lump sum amount of $200,000
upon the Date of Termination which payment will be less normal withholding.

3. COBRA Continuation Coverage. Employee has been covered under a group medical
or health benefits plan while employed by Company. Employee shall have a right
to continue such coverage in accord with the provisions of COBRA. Employee may
exercise the option of continuing such coverage consistent with, for the
duration allowed by, and under the conditions imposed under applicable federal
and state laws. If Employee elects to continue COBRA benefits, Company will pay
the cost of such health insurance benefits for twelve months after the Date of
Termination. Thereafter, Employee will bear the expense of such benefits.
Company shall provide Employee with a standard “COBRA” letter providing further
details concerning Employee’s health insurance continuation rights.



--------------------------------------------------------------------------------

4. Disability and Life Insurance Coverage. Each month for a period of twelve
months following the Date of Termination, the Company shall reimburse Employee
for the cost of disability and/or life insurance premiums, subject to any
required withholding, provided that Employee has furnished to the Company
evidence, as reasonable required by the Company, of his payment of disability
and/or life insurance premiums.

5. Stock Options. Employee’s outstanding stock options and stock appreciation
rights (“SARs”) shall be deemed vested and shall remain exercisable until
December 31, 2012. Upon the written request of Employee within 30 days of the
Date of Termination, the Company shall purchase from Employee all of such
options and SARs for an amount equal to the difference between the fair market
value of a share of the Company’s common stock on the Date of Termination and
the per share exercise price of such option or SAR. All restrictions on
Employee’s Restricted Stock shall terminate as of the Date of Termination and
Employee shall receive unrestricted shares of Stock, including all dividends
paid on such Restricted Stock through the Date of Termination.

6. Restricted Share Units. On the date which is the six months from the Date of
Termination (the “Delayed Payment Date”), the Company shall deliver to Employee
unrestricted shares of common stock of the Company equal to the number of
Restricted Shares Units held by Employee under the 2008 Stock Purchase Plan For
Key Personnel (“2008 Stock Plan”), adjusted for dividends through the Delayed
Payment Date, rounded down to the nearest whole share, and will make a payment
to Employee in amount representing the value of any remaining fractional
Restricted Share Units held by Employee using the value per share as determined
under Section 2(p) of the 2008 Stock Plan.

7. Transfer of Employee 401(k) Accounts. If requested in writing by Employee,
Company shall, as and to the extent permitted by applicable law, transfer
Employee’s 401(k) plan to an account designated by Employee. Notwithstanding the
foregoing, no unvested amounts shall be transferred to Employee.

8. EIRP Payment. The Company shall pay Employee an amount equal to the Company’s
matching contributions to the EIRP for four quarters, payable in one lump sum of
$12,000 less normal withholdings.

9. Confidentiality. Employee hereby agrees that the terms of this Agreement
shall remain STRICTLY CONFIDENTIAL and that Employee shall not disclose the
benefits Employee has received, or will receive, from Company pursuant to the
terms of this Agreement to any other person including, without limitation, any
future, current, or former employee of, or applicant for employment with,
Company, but excluding Employee’s immediate family, and legal and tax advisors,
if any, unless compelled to do so by judicial or administrative process. The
foregoing representation is a material term and condition of this Agreement.



--------------------------------------------------------------------------------

10. Governing Law and Venue. This Agreement supersedes any prior agreements
between the parties except as noted herein and constitutes and contains the
entire agreement and understanding between the parties and may not be modified
except by a writing signed by both parties. This Agreement shall be interpreted
under the laws of the State of Tennessee. The parties hereto submit to the
jurisdiction of any federal or state court of competent jurisdiction sitting in
the State of Tennessee over any suit, action or proceeding arising out of or
relating to this Agreement.

11. Entire Agreement. This Agreement contains the entire understanding between
the parties concerning the subject matter hereof and it may be amended or
modified only by another writing executed by both parties. There have been no
offers or inducements with respect to the execution of this Agreement by
Employee except as set forth herein.

12. Cooperation, Mutual Respect, No Disparagement. The parties agree that
certain matters which Employee was involved in during his period of employment
may necessitate Employee’s cooperation in the future. Employee agrees to
cooperate with all reasonable requests of Company for such assistance in the
future provided that the Company may not make any such requests after one
(1) year from the effective date of this Agreement. Each party agrees to
mutually respect the other and to refrain from making any disparaging comments
about the other or disparaging the business of the other.

13. No Admission. Each party acknowledges that this document does not constitute
an admission by the other party of any unlawful act or of any violation of any
statute, regulation or other provision of statutory, regulatory or common law.

14. Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto, their heirs, estates, successors and assigns,
their affiliates, employees, directors, officers, shareholders, and agents. The
provisions of this Agreement are severable. If any provision is held to be
invalid or unenforceable, it shall not affect the validity or enforceability of
any other provision.

15. Notices. Any notice or communication required or permitted to be given
hereunder shall be deemed to have been properly given when received, addressed
as follows (or to such other addresses as the parties may specify by due notice
to the others):

Company:

Advocat Inc.

1621 Galleria Boulevard

Brentwood, TN 37027-2926



--------------------------------------------------------------------------------

Employee:

David Houghton

440 Tinnan Avenue

Franklin, TN 37067

16. Counterpart Copies. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same.

17. Legal Fees and Costs. In the event any party hereto elects to incur legal
expenses to enforce or interpret any provision of this Agreement, the prevailing
party will be entitled to recover such legal expenses, including without
limitation, attorney’s fees, costs and necessary disbursements, in addition to
any other relief to which such party shall be entitled.

 

ADVOCAT INC By:  

/s/ David Hickman

Title:  

VP, HR

EMPLOYEE:

/s/ William David Houghton

William David Houghton